FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                         July 30, 2015

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

v.                                                        No. 15-5037
                                                (D.C. No. 4:14-CR-00184-GKF-1)
JUAN PABLO CHARRE,                                        (N.D. Okla.)

             Defendant - Appellant.


                            ORDER AND JUDGMENT*


Before KELLY, HOLMES, and McHUGH, Circuit Judges.


      Pursuant to a plea agreement with a broad appeal waiver, Juan Pablo Charre

pleaded guilty to possession of methamphetamine with intent to distribute, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(viii). The district court sentenced

him to 84 months’ imprisonment and entered judgment. Despite his appeal waiver,

Mr. Charre filed a pro se notice of appeal. The government has moved to enforce the




*
       This panel has determined that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The
case is therefore ordered submitted without oral argument. This order and judgment
is not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
appeal waiver under United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc)

(per curiam).

      We appointed counsel to represent Mr. Charre in this matter. Counsel filed a

response stating a belief that opposing the motion to enforce would be frivolous and

moved to withdraw. See Anders v. California, 386 U.S. 738 (1967). We gave

Mr. Charre an opportunity to respond, but he has not done so. Our resolution of the

case is, therefore, based on the government’s motion to enforce, Mr. Charre’s

counsel’s representation that opposition to the government’s motion is frivolous, and

our independent review of the record.

      In Hahn, 359 F.3d at 1325, we held that we would enforce appeal waivers as

long as three conditions were met: (1) the matter on appeal “falls within the scope of

the waiver”; (2) the defendant-appellant “knowingly and voluntarily waived his

appellate rights”; and (3) enforcing the waiver will not “result in a miscarriage of

justice.” Pursuant to our obligation under Anders, 386 U.S. at 744, we have

undertaken a searching review of the record in this case. That review unequivocally

demonstrates that the Hahn factors favor enforcing Mr. Charre’s waiver of appellate

rights. Accordingly, we dismiss the appeal on the basis of Hahn. Counsel’s motion

to withdraw is granted.


                                                Entered for the Court
                                                Per Curiam




                                          -2-